PER CURIAM.
We think that it was entirely proper to order a bill of particulars as to the items mentioned in the first and second paragraphs, of the order, hut it seems to us that the items of profit which the plaintiff claims he could have realized on the cattle mentioned in the complaint should not have been required to be stated in the bill of particulars. No sufficient time was given to the plaintiff in which to furnish such bill of particulars, and he should not have been required to furnish a verified bill.
The order should therefore be modified by directing the service of an unverified bill of particulars within 20 days after notice of the entry of the order upon this appeal, and by striking from the order entered at special term the third paragraph thereof. As so modified, the order should be affirmed, without costs to either party.